Citation Nr: 0400173	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, including as secondary to a service-
connected right ankle disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left wrist disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder secondary to a service-connected right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran filed claims for service 
connection for these conditions in March 2000.  The claims 
were denied by the RO and then readjudicated based on the 
RO's interpretation of the VCAA as set forth in a March 2001 
letter to the veteran.  These rating decisions, dated in June 
and August 2001, resulted in denials of the four claims 
listed on the title page of this decision.  The veteran 
appeals these denials.  

Prior to the current appeal, the veteran's claims for service 
connection for a right knee disorder and a left wrist injury 
were denied by the RO in unappealed rating decisions, dated 
in May 1983 and August 1995 respectively.  The issue before 
the Board, therefore, as to those two issues is whether the 
veteran has submitted new and material evidence to reopen 
these claims.  In the April 2002 statement of the case, the 
RO did not specifically indicate whether the veteran had 
submitted new and material evidence.  Rather, it denied the 
veteran's claim on the merits following essentially a de novo 
review of the record.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
June 2001 action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claims for a right 
knee disorder and a left wrist injury, the Board will address 
those issues initially, and thus the issues have been 
rephrased as noted on the title page.  However, the record 
does not contain a previous denial of a claim for a right 
shoulder disorder, and as such, despite the fact that the RO 
indicated at one point in this current appeal that the right 
shoulder disorder claim was being reopened, the issue has 
been phrased as a direct service connection claim.  


FINDINGS OF FACT

1.  In May 1983, the RO denied the veteran's claim for 
entitlement to service connection for a right knee disorder.  
The veteran did not appeal. 

2.  Evidence submitted since the May 1983 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence is at least in equipoise as to whether the 
veteran's right knee disorder increased in severity due to 
the service-connected right ankle.  

4.  In August 1995, the RO denied the veteran's petition to 
reopen his claim for entitlement to service connection for 
residuals of left wrist injury.  The veteran did not appeal. 

5.  Evidence submitted since the August 1995 RO decision 
denying the veteran's petition to reopen his claim for 
service connection for residuals of left wrist injury is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The evidence does not reasonably demonstrate that a left 
wrist disorder was manifested in service or is related to a 
fall in service or otherwise related to service. 

7.  The evidence does not reasonably demonstrate that a right 
shoulder disorder first manifested in service or is related 
to a fall in service.  

8.  The evidence does not reasonably demonstrate that a left 
ankle disorder first manifested in service or was shown in 
service or for many years after service, a left ankle 
disorder has not been related to service by a health care 
professional and is not otherwise shown to be related to 
service; it is not proximately due to or caused by a right 
ankle disorder.  


CONCLUSIONS OF LAW

1.  The RO's May 1983 denial of the veteran's claim for 
entitlement to service connection for a right knee condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200 (2003).  

2.  Evidence submitted since the May 1983 denial of the 
veteran's claim for entitlement to service connection for a 
right knee injury is new and material; thus, the requirements 
to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

3.  A right knee disorder was aggravated by a service-
connected right ankle disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.310 (2003).

4.  The RO's August 1995 denial of the veteran's petition to 
reopen his claim for entitlement to service connection for 
residuals of left wrist injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200 (2003).  

5.  Evidence submitted since the August 1995 denial of the 
veteran's petition to reopen his claim for entitlement to 
service connection for residuals of a left wrist injury is 
new and material; thus, the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

6.  A left wrist disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2003); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


7.  A right shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2003); 38 
C.F.R. §§ 3.159, 3.303  (2003).

8.  A left ankle disorder was not incurred in or aggravated 
by the veteran's active military service nor is it related to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2003) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2003); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2003); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete as required in 38 U.S.C.A. § 5102.  It is noted 
that the veteran filed claims for service connection for the 
right shoulder and left ankle, and to reopen previously 
denied claims for the left wrist and right knee, in March 
2000.  Thereafter, the RO sought to obtain all evidence 
referenced by the veteran in order to make the claim 
substantially complete.  The claims were fully considered 
reopened and adjudicated.  The RO denied the veteran's 
claims, but in March 2001 the RO proposed to readjudicate the 
claim pursuant to the VCAA.  The letter sent to the veteran 
in March 2001 detailed the duties and obligations set forth 
under the VCAA.  The RO issued rating decisions denying the 
claim again in June 2001, August 2001 and April 2002.  

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in a Statement of 
the Case (SOC) in April 2002.  Treatment records identified 
by the veteran are associated with the claims file.  It 
appears from the contentions and arguments presented by the 
appellant that he is fully aware of the relevant law and 
evidence germane to his claims on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.  The VCAA-notice 
contained in the SOC essentially informed him what evidence 
and information VA had and what VA would be obtaining and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The SOC further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, VA and private records 
have been identified and obtained.  The Board finds that the 
claim for service connection is substantially complete.  The 
duty to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO did provide the appellant with a VA compensation 
examination.  It is clear that the claimant has nothing 
further to submit, and adjudication of his claims can 
proceed.  Further delay of the appellate review of this case 
by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

Service connection for residuals of right knee disorder was 
denied by the RO May 1983.  At that time the RO determined 
that the evidence did not show post service chronic residuals 
of a right knee injury.  

Service connection for residuals of left wrist injury had 
been denied initially in March 1984.  In August 1995 the RO 
denied an attempt to reopen that claim, indicating that the 
veteran had still not presented evidence of a chronic left 
wrist injury or in-service incurrence.  The evidence was 
considered duplicative, not new and material.  The veteran 
did not appeal these decisions which are now final.  38 
U.S.C.A. § 7105.

Evidence submitted since that time includes a report of VA 
examination dated in April 2002 which shows a diagnosis of 
right knee injury and a medical opinion relating that injury 
to a service-connected disability, and thus to service.  
Evidence regarding the right wrist includes an opinion from a 
private physician, Robert T. Jackson, M.D., that a 
relationship between the upper extremity pathologies and 
service should be considered.  

As previously stated the RO decisions became final.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

This evidence, received since the RO decisions, includes 
opinions from physicians which indicated that the veteran 
currently has right knee manifestations as well as "upper 
extremity" conditions which may be related to service.  The 
evidence was not previously submitted to agency decision 
makers, it bears directly and substantially upon the specific 
reason for the prior denial, it is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See Hodge 
v. West, supra; 38 C.F.R. § 3.156.  As such, the Board finds 
that this evidence is new and material and the claims are 
reopened.

C.  Service Connection Claims

The veteran has advanced the following theories in his claim:  
He maintains that he suffered injuries to his right shoulder 
and left wrist in 1980 when he fell while stationed in Korea.  
The veteran was returning to the post during an alert when he 
fell on uneven pavement.  Service connection was granted for 
injury to the right ankle and right wrist that were incurred 
during that fall.  He believes that his right knee has become 
weakened and that he developed a right knee disorder due to 
the constant collapse of the right ankle.  Further, he urges 
that his left ankle was injured when his service-connected 
right ankle gave out on him and he fell backwards.  This 
occurred while he was on vacation in Alaska in July 1999.  

Pertinent Law and Regulation:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  A veteran who has 90 days or more of service may 
be entitled to presumptive service connection of a chronic 
disease, such as arthritis, that becomes manifest to a degree 
of 10 percent or more within one year from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2003).  

Facts

Service medical records show that the veteran reported in his 
enlistment physical examination that he had a history of 
right knee swelling after running track in high school with 
no trouble since.  He was seen on approximately three 
occasions in service with complaints of right knee problems 
without a diagnosis.  Treatment was provided for the right 
ankle beginning in 1978 and the right (not left) wrist 
following a reported fall in 1980.  There is no indication of 
treatment for the right knee, left wrist, left ankle or right 
shoulder.  

On VA examination in January 1983, the veteran reported pains 
in the right ankle, wrist and knees.  The knee had full 
extension and flexion but pain at 140 degrees flexion.  The 
diagnoses included residuals of right knee injury, however, 
X-rays were negative.  

The veteran underwent a right knee arthroscopy for internal 
derangement of the right knee in March 1983.  The veteran 
reported that the pain and symptoms developed over the last 
one and a half months.  Lateral meniscectomy was performed.  
He reported continued pain in the right knee following 
surgery.  

Regarding the left wrist, a VA examination report dated in 
March 1995 shows likely arthralgia of the wrists.  VA 
treatment records dated in September 1995 show the veteran 
likely had bilateral carpal tunnel syndrome which he related 
to a fall 10 years earlier.  

Private treatment records from Utah Valley Regional Medical 
Center show that the veteran underwent right knee arthroscopy 
and anterior cruciate ligament reconstruction along with 
right shoulder arthroscopy and debridement of rotator cuff 
tear in May 1998.  

Also of record is a letter from Robert T. Jackson, M.D., 
dated in August 2000.  The right knee exam was normal.  The 
doctor noted that the veteran reported that he sustained 
bilateral wrist injuries when he fell in service.  It was 
noted that the right shoulder had become progressively more 
symptomatic.  The examiner requested that the VA consider the 
relationship between the various injuries and the upper 
extremity pathology.  

A letter from a VA physical therapist shows a report of an 
episode of shaking and tremor in the upper extremities in 
January 2002.  

A VA orthopedic evaluation was conducted in April 2002.  At 
that time, the examiner reviewed the claims folder.  The 
veteran reported that he injured his left ankle while 
unloading a motorcycle from a truck.  He also noted the 
injury to the left wrist while in Korea in 1980, injury to 
the right knee also in 1980, and injury to the right shoulder 
in 1984.  Following a detailed examination, the examiner 
opined that the veteran did not incur a chronic right knee or 
left ankle problem in service.  While the examiner could not 
attribute the right knee problems to any event in service, he 
noted the pre service history of swelling as evidence of a 
pre-existing disorder.  He opined that service records did 
not reflect aggravation of a pre-existing injury.  

The examiner further opined that the veteran's right shoulder 
was not compatible with falling on the right shoulder in 
service.  He noted that the veteran mentioned the right 
shoulder only once in service, when he suffered an abrasion 
to the right shoulder playing football in 1978.  

The examiner noted that the left wrist condition appeared to 
be chronic recurrent sprains from a fall, the most recent 
occurring reportedly two to three months prior to the 
examination.  The examiner noted that the veteran may have 
sprained it in service but that the sprain would not have 
caused the current condition.  A history of negative x-rays 
and negative findings for years following service was cited.  

Finally, as to whether the right knee condition or left ankle 
condition could be aggravated by the right ankle giving way 
or by favoring the right ankle, the examiner answered in the 
negative as far as the left ankle.  As to the right knee, the 
examiner found that the right knee could be aggravated by the 
unstable right ankle.  It was noted that considering the 
right ankle instability, it was possible that the twists and 
falls that would occur due to the right ankle could aggravate 
the right knee.  

Right knee

The Board finds that the evidence as to the right knee is in 
equipoise.  The Board finds the opinion of the VA examiner in 
April 2002 to be persuasive evidence as to a likely 
relationship between the right knee and the service-connected 
right ankle.  While there was no direct service incurrence, 
the VA opinion cites a relationship between the right ankle 
and the right knee.  The opinion as to this causal 
relationship is well supported by detailed reasoning and 
consistent with the rest of the record.  The examiner's 
assessment that the service-connected right ankle disorder 
caused, worsened or aggravated the veteran's right knee 
disorder serves to make the existence of a relationship at 
least as likely as not.  Thus, service-connection for a right 
knee disorder is warranted.  



Left wrist, right shoulder and left ankle

However, the preponderance of the evidence is against service 
connection for the other three claims.  There is no medical 
evidence of these problems in service or for multiple years 
following separation from service.  Moreover, there is no 
medical opinion relating these problems to service with the 
exception of the general opinion from Dr. Jackson.  This 
opinion requests that the Board consider the etiology of the 
upper extremity disabilities.  It does not provide probative 
medical evidence of a relationship, as the opinion is based 
upon the reported history which is inconsistent with the 
record.  The service medical records do not indicate that the 
veteran's left wrist, right shoulder or left ankle were 
injured in the fall in service.  No chronic condition of 
these extremities was noted in service.  

Moreover, the veteran's assertion that his injury to the left 
ankle in 1999 while in Alaska, due to the right ankle, is 
without support in the medical record.  The injury occurred 
many years after service and no probative medical evidence 
suggests a relationship.  The VA examiner specifically found 
that a relationship between the right and left ankle was not 
likely.  

Further, the statement from an acquaintance of the veteran 
merely reports an observed history but does not provide a 
medical basis to conclude the three problems are related to 
service.  The physical therapists observations of tremors 
provide no insight on the critical issue in this claim, 
whether there is an etiological relationship between any 
current left wrist, right shoulder and left ankle disorder 
and service.  The medical evidence is persuasive against the 
finding of a causal relationship.  This is particularly true 
considering the negative opinion from the VA physician, and 
the lack of probative credible evidence of a relationship 
between any current disorders and service.  

Moreover, there is no medical evidence that the three 
conditions were caused by or proximately due to the service-
connected right ankle or wrist disorder.  The veteran has 
urged that there is a connection, but there is no probative 
medical evidence consistent with his assertion.  In fact, the 
most persuasive, supported medical evidence of record 
regarding the etiology of the left wrist, right shoulder and 
left ankle disorders indicates that the conditions are not 
related to service.  The VA physician's well-supported 
opinion compels the Board to conclude that the left wrist, 
left ankle and right shoulder disorders are not at least as 
likely as not related to the veteran's service or to any 
service-connected disability.  

As noted, the veteran urges, and he has submitted a 
supportive statement from an acquaintance, that the left 
wrist and right shoulder disorders have been getting worse 
ever since the original injury in Korea during service.  Even 
if Dr. Jackson's vague statement provided actual support for 
the veteran's theory, the record is devoid of reference to 
injury to the right shoulder or wrist in service.  There is 
no indication that the service medical record is incomplete.  
While a claimant may report as to symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is related to service or a service-
connected disability is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran and his acquaintance who sent in a 
supporting statement are not a medical experts and none of 
the medical evidence provides sufficient supporting evidence 
for his theories.  

Thus, as the preponderance of the evidence is against the 
claims of service connection for right shoulder disorder, 
left wrist disorder and left ankle disorder, the Board is 
compelled to deny the veteran's claims.  












ORDER

Service connection for a right knee disorder is granted.

Service connection for a left wrist disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left ankle disorder, including 
secondary to a service-connected right ankle disorder, is 
denied.  




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



